ORDER
This matter came before the Supreme Court for oral argument on May 19, 1995 pursuant to an order directing the parties to appear and show cause why the issues raised in the appeal should not be summarily decided. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties we are of the opinion that cause has not been shown and that this matter should be summarily decided.
The plaintiff, Mark Realty Inc., appeals from the dismissal of its complaint and the entry of judgment for the defendant, the city of Pawtucket. A Superior Court justice found that plaintiff did not have standing and that the Superior Court lacked subject matter jurisdiction over its complaint for injunc-tive relief and compensatory damages from the city’s denial of a license to plaintiffs proposed tenant.
The general rule for standing, in the absence of court rule or statute, requires that a party prove injury in fact. In re Ethics Advisory Panel Opinion, 627 A.2d 317 (R.I.1993). In the instant case, as the trial justice found, plaintiff did not establish standing since it has not proven injury in fact.
We do not reach the issue of subject matter jurisdiction since we deny plaintiffs’ appeal on the basis that it lacks standing.
For the foregoing reasons, the plaintiffs appeal is denied and dismissed and the judgment appealed from is affirmed.
BOURCIER, J., did not participate.